PROPER ‘FILED

  
 
   

24245 Temple Dr, 8
Chugiak, AK 99567 DEC 1 8 2019
Telephone: 907-350-5369 US. BAN GuERIC v count?
fmail: leoblas@gmail.com U.S, BANKE UR

BY,

 

DEPUTY CLERK

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF ALASKA

In re: Bankruptcy Case No. {7-411
LEO BLAS, Chapter 7
Debtor NOTICE OF HEARING ON

HOMEOWNER’S MOTIONS FOR
RECONSIDERATION OF COURT
ORDERS TO GRANT POC AND
LIFT STAY DATED 12/17/19

 

PLEASE TAKE NOTICE that a hearing will be held on January 29 at 3 o’clock p.m, at the Historic
Courtroom, U.S. Bankruptcy Court, 605 West 4" Avenue, Anchorage, Alaska 99501 on the
pomeowner’s MOTIONS FOR RECONSIDERATION OF COURT ORDERS TO GRANT POC
AND LIFT STAY, that were served today,

Jf you cannot attend the hearing in person, you may call the U.S. Bankruptcy Court In-Court Deputy
Clerk at (907) 271-2640, at least three (3) business days in advance of the hearing to request telephonic
attendance.

Dated: December 18, 2019

LEO BLAS
Attorney for LEO BLAS

» Ailyr
